Case 7:21-cr-00337-PMH Document 43 Filed 06/15/21 Page lofi. —

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
xX
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
“against- 21 Cr. 337 (PMH)
DION JOYCE,
Defendant(s).
X
Defendant _Dion Joyce hereby voluntarily consents to

 

participate in the following proceeding via _,/ videoconferencing or _/ teleconferencing:
Initial Appearance Before a Judicial Officer

Vv. Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

/s/ Dion Joyce {Signed by counsel with Lyf C TJ

deferidant’s consent) Defendant’s Counsel’s Signature

 

Defendant’s Signature
(ludge may obtain verbal consent on
Record and Sign for Defendant}

Dion Joyce Howard £. Tanner, Esq.
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

~ a vy . g a oy
OM atcdisey C7 FF} ‘ (aed Ley

U.S. District Judge/U.S, Magistrate Judge

 

 

 
